COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
 ERIC MATSUMURA DUVALL,                                        No. 08-19-00313-CR
                                                 §
                           Appellant,                            Appeal from the
                                                 §
 v.                                                          Criminal District Court #1
                                                 §
 THE STATE OF TEXAS,                                         of El Paso County, Texas
                                                 §
                            State.                             (TC# 20160D01661)


                                         O R D E R

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until November 26, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ordered that the Hon. Leonard Morales, the Appellant’s attorney, prepare the

Appellant’s Brief and forward the same to this Court on or before November 26, 2020.

       IT IS SO ORDERED this 27th day of October, 2020.


                                            PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.